 1   MARTHA G. BRONITSKY, SBN 127583
     CHAPTER 13 STANDING TRUSTEE
 2   NIMA GHAZVINI, SBN 254758, Nghazvini@oak13.com
     22320 Foothill Boulevard #150
 3   Hayward, California 94541
     Phone: (510) 266-5580
 4   Fax: (510) 266-5589
 5

 6

 7
                         UNITED STATES BANKRUPTCY COURT

 8                        NORTHERN DISTRICT OF CALIFORNIA
 9

10

11   In re:                                         CHAPTER 13
12                                                  CASE NO. 20-41442- WJL 13
     LAURIE ANN HARMS
13   Debtor,                                        DECLARATION IN SUPPORT OF
                                                    REQUEST FOR DISMISSAL
14

15

16                                          /
17            Comes now Martha G. Bronitsky, Chapter 13 Trustee in the above captioned
18   matter, and requests that the above captioned case be dismissed for cause and upon
19   the following:
20

21                             Declaration Regarding Default
22   The above named debtor is in default under the terms of the proposed plan. Based
23   upon said default, I served upon the debtor, a MOTION TO DISMISS CHAPTER
24   13 CASE FOR FAILURE TO MAKE PLAN PAYMENTS [hereinafter
25   "MOTION"] and signed on January 06, 2021. Said MOTION required the debtor
26   to bring the case current within 21 days after the date of the MOTION, one of the
27   foregoing, the case would be dismissed forthwith without further notice or hearing.
28

                                           Page 1 of 2


     Case: 20-41442     Doc# 81   Filed: 02/02/21    Entered: 02/02/21 07:32:50   Page 1 of 2
 1   The debtor failed to bring the case current, the debtor is still in default $486.00,
 2   which includes this month’s payment.
 3         The last payment was made on November 24, 2020 in the amount of $43.00.
 4   Debtor was noticed that the case would be dismissed forthwith if the debtor failed
 5   to respond to and act upon the MOTION and resolve the default. As of the date of
 6   this declaration, the debtor has failed to act upon the MOTION.
 7

 8   Wherefore, I declare under penalty of perjury that the foregoing is true and correct.
 9   Executed this date in Hayward, California.
10

11   Date: February 2, 2021
12
                                      /s/Martha G. Bronitsky 5909
13                                    Martha G. Bronitsky, ESQ
14                                    Chapter 13 Standing Trustee
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           Page 2 of 2


     Case: 20-41442    Doc# 81    Filed: 02/02/21   Entered: 02/02/21 07:32:50   Page 2 of 2
